Citation Nr: 1549391	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321. 

2.  Entitlement to a rating in excess of 10 percent for tinnitus on an extraschedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to November 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a February 2012 decision, the Board denied a claim for an increased rating for his service connected tinnitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In March 2013, the Court issued a Memorandum Decision setting aside the February 2012 Board decision that denied an increased rating for tinnitus.  It remanded the claim for action consistent with its decision.  

In a March 2014 decision, the Board denied an increased rating for tinnitus and determined that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2015) was not warranted.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In an October 2014 Order, the Court granted a Joint Motion for Partial Remand, and remanded the part of the Board's decision that declined to refer the issue of an extra-schedular rating  for action consistent with the Joint Motion.  The appeal as to the issue of a higher schedular rating was dismissed.  In December 2014, the Board remanded the issue of entitlement to an extra-schedular rating for tinnitus.  

In an October 2014 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss on a schedular basis and determined that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2015) was not warranted.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand, and remanded the part of the Board's decision that declined to refer the issue of an extra-schedular rating  for action consistent with the Joint Motion.  The appeal as to the issue of a higher schedular rating was dismissed.  


REMAND

In the most recent Joint Motion, the parties noted that referral for extraschedular consideration should be considered on a collective basis, considering all service-connected disabilities and their collective impact.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014); 38 C.F.R. § 3.321(b)(1) (2015).

In light of the concerns expressed in the Joint Motion, the Board finds that the collective impact of the Veteran's bilateral hearing loss disability warrants referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321(b)(2015).

The Board also remanded the issue of entitlement to an extraschedular rating for service-connected tinnitus for referral to the Director of VA Compensation and Pension Service in December 2014.  The actions in the remand have not yet been accomplished.  To ensure consistency, the Board has included the instructions for that development below.

Accordingly, the case is REMANDED for the following action:

1.   Refer the claims to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an increased rating for tinnitus and for bilateral hearing loss on an extraschedular basis, to include consideration of their collective impact, pursuant to 38 C.F.R. § 3.321(b)(1) (2015). 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

